This is an appeal from an award of the Industrial Board. The only question involved is the sufficiency of the evidence to sustain the Board's finding in certain particulars.
In setting forth a condensed recital of the evidence in its brief, appellant has set forth from the testimony of each witness all of that which is favorable to it but omitted most of that which is unfavorable. This does not constitute a good-faith effort to comply with the rule of this court in regard to setting forth a condensed recital of the evidence. Rule 2-17 (e), Rules of the Supreme Court. No question is therefore presented for our consideration.
Under the circumstances we feel that the maximum penalty should be applied.
While the award is affirmed and the penalty attached for the reason above given, we may state that we have nevertheless examined the record and find the evidence ample to support the finding of the Board.
Award affirmed with increase of 10%.
Draper, C.J., not participating.
NOTE. — Reported in 58 N.E.2d 762.